           Case 1:20-cv-05346-LLS Document 13 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HUBERT DUPIGNY,

                                Plaintiff,

                    -against-

UNITED STATES OF AMERICA;
GEOFFREY S. BERMAN; ELINOR
TORLOW; MOLLIE BRACEWELL; JACOB                                 20-CV-5346 (LLS)
GUTWILLING; AARON MYSLIWIEC;
                                                                CIVIL JUDGMENT
THEIR OFFICERS AND AGENTS,
SERVANTS, EMPLOYEES, ATTORNEYS,
AND ALL OTHERS (INCLUDING
SUBSIDIARIES) IN ACTIVE CONCERT OF
PARTICIPATION IN THEIR OFFICIAL AND
INDIVIDUAL CAPACITY,

                                Defendants.

         Pursuant to the order issued February 17, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed as

barred under the Younger abstention doctrine.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 17, 2021
           New York, New York

                                                           LOUIS L. STANTON
                                                                U.S.D.J.
